DETAILED ACTION
Claims 1-13 are pending.  Claims 1-13 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations that acquires work information that distinguishes contents of work, and emotion information of a person who performed the work (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. Managing work and tasks of workers/humans; a Certain Method of Organizing Human Activity; and that generates aptitude information indicating an aptitude degree for the work for each person in association with the work information and the emotion information (Analyzing the Collected Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, i.e. Managing work and tasks of workers/humans; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting an apparatus, acquisition unit, and generation unit, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for Managing Human Activity, i.e. Managing Tasks and Work.  For example, generating aptitude information indicating an aptitude degree for the work for each person in association with the work information and the emotion information encompasses what a supervisor would do evaluating the work of an employee and how enthusiastic they were performing the task, to make a decision, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The information processing apparatus, acquisition unit, and generation unit are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving step above is insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0025] The computer 1000 has a bus 1010, a processor 1020, a memory 1030, a storage device 
1040, an input/output interface 1050, and a network interface 1060.”

	Which states that any computer with a processor and memory can be used, such as any personal computer, smart phone, tablet, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus, units, etc., nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 12 and 13 contain the identified abstract ideas, with the additional elements of a computer-readable storage medium which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 2-11 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eggenberger (U.S. Publication No. 2009/025,4404) in view of Polli (U.S. Publication No. 2019/002,6681).

Regarding Claims 1, 12, and 13, Eggenberger teaches an information processing apparatus comprising: 
a system that acquires work information that distinguishes contents of work, and emotion information of a person who performed the work ([0051-57] the previous tasks with their requirements and other information is collected by the system and in [0061] information is received about the consultant who performed their work such as [0062] blood pressure, heart rate, mood, etc. and this is done in conjunction with previous tasks as in [0068-69] and Fig.6); and 
a system that generates aptitude information indicating an aptitude degree for the work for each person in association with the work information and the emotion information (Fig. 6 a service level rating which is an aptitude degree for the work for each person based on the work and emotion information received).
Although Eggenberger teaches the receiving and analyzing of the emotion and task, work information as above, it does not explicitly state this is done in modules, units, or engines.
Polli teaches use of modules for identification of tasks with workers/consultants.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the system which utilizes emotions, vitals, and task production to assign tasks of Eggenberger with the system which uses modules to assign tasks in a system of Polli as they are both analogous art along with the claimed invention which teach solutions to assigning workers to tasks and jobs, and the combination would lead to an improved system which would improve the efficiency of works over time by improving their performance in specified tasks as taught in [0284] of Polli.
Examiner notes Eggenberger teaches a computer-readable storage medium and method ([0111] medium that performs the method).
Regarding Claim 2, Eggenberger teaches wherein 
the work information and the emotion information are recorded in association with a point in time at which the work was performed ([0088] time of day/date recorded with when the task and emotion occurs).
Regarding Claim 3, Eggenberger teaches wherein 
the acquisition unit acquires vital information of the person who performed the work in association with a point in time at which the work was performed ([0064] Heart Rate Variability in past time period), and 
the generation unit generates the emotion information by processing the vital information (As in Claim 1 this is used to process the rating and which agent will be assigned).
Regarding Claim 4, Eggenberger teaches, wherein the generation unit 
generates the aptitude information by using the vital information (As in Claim 1, the [0070] service level rating combines all the aspects of Figs. 5 and 6 to come up with a rating/aptitude).
Regarding Claim 5, Eggenberger teaches wherein 
acquires voice data of a conversation of the person who performed the work ([0086] the voice character, aggressiveness, etc. are obtained of both the customer and consultant), and 
the generation unit generates the aptitude information by further using an amount of the conversation obtained by processing the voice data ([0086] all this voice information is used to then get a rating as in Claims 1 and 4 above).
Regarding Claim 6, Eggenberger teaches further comprising: 
an output unit that outputs a person suitable for specified work by using the aptitude information ([0100-107] consultant suitable for specified work using the rating/aptitude of above is assigned).
Regarding Claim 7, Although Eggenberger teaches the emotion information uses states of comfort and discomfort of the person when the work was performed as a first index, which are rated in Figs 5 and 6 and can be described through mood/comfort such as in [0066], it does not explicitly state the use of graphing or an x/y axis.
Polli teaches graphing and modeling using an x/y axis as in [0282].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the emotions, vitals, and task production information of Eggenberger with the graphing and modeling of Polli using x/y axis as they are both analogous art along with the claimed invention which teach solutions to assigning workers to tasks and jobs, it is old and well-known to depict information using a graph with x and y axis, and the combination would lead to an improved system for depicting of the information as a graph is a typical way to display information over time.
Regarding Claim 8, Eggenberger the emotion information further uses an awakening degree of the person for each point in time as a second index as this is a point of time which is taught as in Claims above and in [0088], butt it does not explicitly teach an axis., and 
the generation unit generates the aptitude information by using coordinates with the first index as the first axis and the second index as a second axis.
Regarding Claim 9, Eggenberger teaches, wherein 
generates the aptitude information by further using a work time for which the person performed the work ([0086-90] the time of day/date are used for service history and rating as in Claim 1 above).
Regarding Claim 10, Eggenberger teaches wherein 
generates the aptitude information of the person by further using the attribute information of the person who performed the work (Fig. 6 the aptitude information uses information of consultant who did work as in [0086-90]).
Regarding Claim 11, Eggenberger teaches wherein 
the attribute information includes a past work history of the person ([0090] service history and [0091] recent service history used), 
the information processing apparatus further comprises an output unit that receives a specification of the attribute information, selects a person to perform work based on the specified attribute information, and outputs the selected person ([0100-107] the consultant is assigned based on attribute information and is selected), and 
in a case where a plurality of persons are selected, the output unit narrows down the persons by further using the aptitude information of the persons to output the person ([0105-107] the consultant is chosen and the system/output unit narrows down the person such as Carol, Ted, Alice situation).

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20190026681 A1
Polli; Frida et al.
SYSTEMS AND METHODS FOR DATA-DRIVEN IDENTIFICATION OF TALENT
US 20170103360 A1
Ristock; Herbert Willi Artur et al.
SYSTEM AND METHOD FOR INTELLIGENT TASK MANAGEMENT AND ROUTING BASED ON PHYSIOLOGICAL SENSOR INPUT DATA
US 20090254404 A1
Eggenberger; Christian et al.
METHOD AND SYSTEM FOR ROUTING A TASK TO AN EMPLOYEE BASED ON PHYSICAL AND EMOTIONAL STATE
US 20210279668 A1
MIKHAJLOV; Igor' Valentinovich
METHOD OF PREPARING RECOMMENDATIONS FOR TAKING DECISIONS ON THE BASIS OF A COMPUTERIZED ASSESSMENT OF THE CAPABILITIES OF USERS
US 20210233031 A1
PREUSS; Achim et al.
Systems and Methods for Automating Validation and Quantification of Interview Question Responses
US 20210187386 A1
Cozad; Kristen et al.
GENERATING DOPPELGANGERS THAT REFLECT PLAY PERSONALITY OR INTRINSIC MOTIVATORS OF A USER/SUBJECT
US 20200210961 A1
Rosental; Elhanan et al.
SYSTEMS AND METHODS FOR WORK CAPACITY PLANNING
US 20200046277 A1
Dolsma; Johan Matthijs et al.
INTERACTIVE AND ADAPTIVE LEARNING AND NEUROCOGNITIVE DISORDER DIAGNOSIS SYSTEMS USING FACE TRACKING AND EMOTION DETECTION WITH ASSOCIATED METHODS
US 20190318291 A1
DIRIYE; Abdigani et al.
FACILITATING MICRO-TASK PERFORMANCE DURING DOWN-TIME
US 20180104409 A1
BECHTEL; STEPHANIE PALMER et al.
MANAGING MEDICATION ADMINISTRATION IN CLINICAL CARE ROOM
US 20160030834 A1
Brown; Stuart et al.
SYSTEM AND METHODS FOR BIOMETRIC DETECTION OF PLAY STATES, INTRINSIC MOTIVATORS, PLAY TYPES/PATTERNS AND PLAY PERSONALITIES
US 20150057635 A1
BECHTEL; STEPHANIE PALMER et al.
REDUCING DISRUPTION DURING MEDICATION ADMINISTRATION
US 20140108041 A1
BECHTEL; STEPHANIE PALMER et al.
REDUCING DISRUPTION DURING MEDICATION ADMINISTRATION
US 20140081654 A1
BECHTEL; STEPHANIE PALMER et al.
SMART CLINICAL CARE ROOM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/21/2022